                          Case 4:19-cv-00112-WTM-CLR Document 63 Filed 03/19/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CHANDLER N. WILKINSON,

                  Plaintiff,
                                                                    AMENDED         JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV419-112

                  FA VINNEN & CO., GMBH & CO. KG; ZIM
                  INTEGRATED SHIPPING; and
                  SCHIFFAHRTSGESELLSCHAFT "MERKUR
                  HORIZON," MBH & CO. KG;

                  Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.


            X        Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order dated 3/18/21, Defendant FA Vinnen and

                     Defendant Merkur Horizon's Motion for summary judgment is Granted. Defendant Zim

                     Intergrated's motion for summary judgment is Granted. This case stands closed.




           3/19/21                                                              John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
